Citation Nr: 1617906	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  14-17 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than August 27, 2010 for the grant of non-service connected pension benefits with special monthly pension.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and Son


ATTORNEY FOR THE BOARD

S. Layton, Counsel
INTRODUCTION

The Veteran had active service from December 1950 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the claim resides with the Los Angeles, California RO.

In March 2016, the Veteran and his son testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran seeks an effective date earlier than August 27, 2010 for the grant of non-service connected pension benefits with special monthly pension.  He has asserted two different theories of entitlement.  First, he has asserted that he filed his original claim with an organization called War Era Veterans in Orange County on May 10, 2010, at a March 2016 Board hearing.  Second, he has claimed that he was unable to file his claim before August 27, 2010, due to serious illness in a May 2014 substantive appeal.  He stated that he had been confined to a wheelchair before 2010 due to a stroke he suffered in August 1998 and that he was hospitalized in January 2010.

Except as otherwise provided, the effective date of a rating and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2015).

If, within one year from the date on which the Veteran became permanently and totally disabled, the Veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the Veteran's own willful misconduct, was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which the Veteran became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which the Veteran became permanently and totally disabled, whichever is to the advantage of the Veteran.  While rating board judgment must be applied to the facts and circumstances of each case, extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented the filing of a claim.  38 C.F.R. § 3.400(b)(1)(ii)(B) (2015).

According to the above provision, an earlier effective date might be allowable under 38 C.F.R. § 3.400(b)(1)(ii)(B).  However, the current record is unclear regarding the date on which the Veteran became permanently and totally disabled.  The Veteran has previously submitted a VA form 21-4142, Authorization and Consent to Release Information, for a non-VA provider that provided treatment following a stroke in 1998.  However, only a single treatment record from that provider has been obtained.  On remand, the other records from that treatment provider should be obtained.  Additionally, the records pertaining to the Veteran's January 2010 hospitalization should be obtained.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Efforts should be made and documented to obtain those records, as authorized by the Veteran.

Additionally, the Veteran receives disability benefits from the Social Security Administration (SSA).  However, the underlying records from SSA have not been obtained.  Those records may be relevant to the claims and must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Once the outstanding medical records have been obtained, a retrospective medical opinion regarding the date the Veteran became permanently and totally disabled should be obtained.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  After obtaining any necessary releases, request any outstanding treatment records from Dr. John Stouffer, and associate them with the record.  Also obtain any other relevant outstanding treatment records, to include the report of a January 2010 hospitalization.  

2.  Request from the Social Security Administration complete copies of any disability decision concerning the Veteran and copies of the medical records considered in making that decision.

3.  Then, an appropriate VA examiner should review the record and provide a retrospective medical opinion as to date on which the Veteran became permanently and totally disabled.  The entire claims file should be made available to and be reviewed by the clinician.  The examiner should state what evidence was used to make that determination.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

